ATTORNEY            GENERAL          ~FTEXAS
                                          GREG        ABBOTT




                                              January 25,2007



The Honorable Carlos Valdez                               Opinion No. GA-0504
105th Judicial District District Attorney
Nueces County Courthouse                                  Re: Whether a group of local officials called the
901 Leopard, Room 206                                     Jail Population Control Committee is subject to
Corpus Christi, Texas 78401-3681                          the Open Meetings Act, Government Code
                                                          chapter 551 (RQ-0505-GA)


Dear Mr. Valdez:

        You ask whether the Open Meetings Act, Government Code chapter 55 1 (“the Act”), applies
to a meeting of a group that includes several district judges. ’ Your question relates to a group of
elected and appointed officials and public employees who call themselves the Jail Population Control
Committee (the “Committee”). Request Letter, supra note 1, at’1.

         You indicate that the Committee was formed several years ago at the initiative of the
presiding judge ofthe local council ofjudges. See id. It is a voluntary association of city and county
officials and employees, including representatives from the district courts, the county courts, the
commissioners court, the county clerk’s office, the sheriffs department, the local police department,
the City of Corpus Christi, the municipal court, the offices of the county and district attorneys, and
other departments that may have information useful in monitoring the jail population. See id. Its
membership is not fixed at a certain number, and attendance varies from month to month. See id.
The group meets each month for the sole purpose of sharing information about the jail population
and “to monitor the population to avoid problems.” Id. at 2. You state that the group has no power
to supervise anyone or to issue orders, nor does it have enforcement or quasi-judicial authority over
any person. See id.

        You are particularly concerned about a meeting of the Committee on June 20,2006. See id.
The district judge who chairs the Committee called an emergency meeting to address concerns about
the Nueces County jail, notifying only the district judges, the county court at law judges, and the
county sheriff.’ The meeting was attended by the district judges, the sheriff, and the sheriffs chief


          ‘SeeLetterfromHonorableCarlosValdez,DistrictArtomey,105thJudicialDishict,toHonorableGregAbbott,
Attorney General of Texas, at 1 (Jke 21, 2006) (on file with the Opinion Committee, also available at
http:l/\nuw.oag.state.tx.us)[hereinafterRequest Letter].

        ‘SeeMemorandumfrom HonorableNanetteHasette,DistrictJudge,28thJudicialDistrict,to All DistrictJudges,
All County Court at Law Judges, and SheriffRebecca L. Stutts (June 16,2006) (attachedto Request Letter, supra note
1).
The Honorable Carlos Valdez - Page 2                  (GA-0504)




deputy, and its purpose was to view photographs depicting living conditions at the jail. See id. The
local media appeared at the meeting and asked to be allowed to attend it, but the presiding judge
denied this request and held a portion of the meeting behind closed doors. Id. In connection with
these facts, you ask the following question:

                         Is a group of elected officials, appointed officials and
                 government employees who call themselves the Jail Population
                 Control Committee and who meet on a regular basis to monitor the
                 county jail population and to share information with each other
                 required to comply with the provisions of the Open Meetings Act?
Id. at 1 .3

        The Act provides that “[elvery regular, special, or called meeting of a governmental body
shall be open to the public, except as provided by this chapter.” TEX. GOV’T CODE AIW. § 551.002
(Vernon 2004). To be subject to the Act, an entity must be a “governmental body” as that ,term is
defined in the Act. See id. § 551.001(3) (defining “governmental body”), Sierra Club v. Austin
Tramp. Study Policy Advisory Comm., 146 S.W.2d 298, 300-01 (Tex. App.-Austin             1988, writ
denied) (construing “special district,” defined as a “governmental body” in the Act, to include a
committee of state, county, regional and municipal public officials established pursuant to federal
law); Tex. Att’y Gen. Op. No. DM-395 (1996) at 4-5 (a committee of judges exercising statutory
duties with respect to a community supervision and corrections department is a “special district”
within the Act).4 In addition, an entity must conduct “meetings” as the Act defines this term. ,A
“meeting” includes several elements, but for purposes of your question, the significant element is
that a “meeting” concerns the “public business or public policy over which the governmental body
has supervision or control.” TEX. GOV’T CODE ANN. 5 551,001(4)(A) (Vernon 2004).



         3A brief suggests that the June 20 meeting was actually a meeting of judges during which they performed
administrative,as opposed to judicial functions. See Brief from Jorge C. Rangel, The Range1Law Firm, P.C., to Nancy
S. Fuller, Chair, Opinion Committee, Office of the Attorney General of Texas, at 2 (Aug. 18,2006) (on file with the
Opinion Committee). Because the brief provides no information indicating that any administrative functions were
performed, we have accepted the requestor’scharacterizationof the meeting.

          ‘AttorneyGeneral Opinion DM-395based its conclusion on sierra Club and on the distinction in Benmides
Y.Lee between a judge’s judicial functions and his admiiistrative functionsfor purposes of the OpenRecords Act, now
the Public InformationAct. See Tex. Att’y Gen. Op. No. DM-395(1996) at 4-5 (citing Benavides v. Lee, 665 S.W.2d
151, 152 (Tex. App.-San Antonio 1983,no writ)); TEX.GOV’TCODEANN.$5 552.001-,353 (Vernon 2004 & Supp.
2006) (Texas Public Information Act). This offke subsequentlyissued Open Records Decision 657, which relied on
the distinction between the judicial and administrativefunctions of the judiciary to conclude that records of telephone
calls to Texas Supreme Courtjustices and their staff members were public records under the Public InformationAct.
See,Tex. Att’y Gen. ORD-657(1997) at 1,4-5. The Texas Supreme Court issued an order stating that Open Records
Decision 657 was incorrect and rejecting its distinction between a court’s administrativeand judicial functions. See
Order and Opinion Denying Request Under Open Records Act, at 1-6, 1997WL 583726 (per curium) (not designated
for publication)(Tex. Sup. Ct. Order No. 97-9141). The supreme court’s rejection ofthe distinctionbetween a judge’s
 administrativeandjudicial functionsraisesan issueas to the correctnessofAttorney GeneralOpinionDM-395. We need
not reach this issue, because we base our conclusion on the meaning of “meeting”rather than “governmentalbody.”
The Honorable Carlos Valdez        - Page 3         (GA-0504)




          Based on the information you have provided us, the Committee does not include a quorum
of a commissioners court or a municipal governing body, and it is accordingly not subject to the Act
as one of these entities. See id. 3 55 1,001(3)(B)-(C). The Committee was not created by law. It has
no statutory authority or duties, nor does it exercise supervision or control over public business or
public policy. Despite its title, “Jail Population and Control Committee,” the Committee has no
control over the county jail or its population. It is the commissioners court’s duty to “provide safe
and suitable jails for the county,” while the county sheriff “is the keeper of the county jail [and]
     shall safely keep all prisoners committed to the jail by a lawful authority, subject to an order of
thepropercourt.”     TEX.L0~.G0~‘~C0~~ANN.~~351.001(a),.041(a~~emon2005).                   Eachcounty
jail must comply with the minimum standards for countyj ails set by Local Government Code chapter
351, subchapter A and with “the rules and procedures of the Commission on Jail Standards.” Id.
 5 35 1.002. Each county must submit to the commission a jail population report every month. See
TEX. GOV’T CODE ANN. 5 11.0101(a) (Vernon 2004). If the report shows that the county jail has
been operated in excess of its capacity for three consecutive months, “the commission may consider
adoption of an order to prohibit confinement of prisoners in the county jail under Section 5 11.012.”
Id.~511.0101(b),seeid        §511.012(b)( on issuance of commission’s order, the sheriff must transfer
to another facility the number of prisoners necessary to bring the county jail into compliance). Thus,
authority to control the jail and its population is vested in the commissioners court, the sheriff, and
the Commission on Jail Standards, not in the Committee.

          A brief alleges that several judges at the meeting ordered the sheriff to take immediate action
to address jail conditions, stating that they had supervisory authority to make the commissioners
court act? The Texas Constitution provides that “[tlhe District Court shall have appellate
jurisdiction and general supervisory control over the County Commissioners Court, with such
 exceptions and under such regulations as may be prescribed by law.” TEX. CONST. art. V, § 8; see
TEX. GOV’T CODE ANN. $24.020 (Vernon 2004) (tracking Texas Constitution article V, section 8).
However, a district court’s “general supervisory control” over a commissioners court exists only
when the district court’s jurisdiction is properly invoked by the filing of a lawsuit. See Hooten v.
 Enriquez, 863 S.W.2d 522,528 n.7 (Tex. App.-El Paso 1993, no writ) (citationomitted). Nor does
the Committee have the authority to order the sheriff to take action, although it could offer him
 advice. Thus, the judges’ remarks at the meeting do not indicate that any supervision or control over
 public business or public policy is vested in the Committee.          An advisory committee without
 authority to control or supervise public business or policy does not hold “meetings” under the Act
 and thus is not subject to the Act. See Tex. Att’y Gen. Op. No. GA-0232 (2004) at 3-5.

        In conclusion, the Committee does not supervise or control public business or public policy
and is accordingly not subject to the Open Meetings Act. The Committee may, of course, open its
meetings to the public if it wishes to do so.




        ‘See Brief from Joel R. White, Attorney at Law, to Nancy S. Fuller, Chair, Opinion Committee,Office of the
Attorney General of Texas, at I (Aug. 21,2006) (on file with the Opinion Committee).
The Honorable Carlos Valdez - Page 4        (GA-0504)




                                      SUMMARY

                       A group of elected and appointed officials and public
               employees inNueces County who call themselves the Jail Population
               Control Committee and meet to share information about jail
               conditions does not supervise or control public business or public
               policy and is accordingly not subject to the Open Meetings Act.




                                            Att    ne General of Texas
                                                  TV


KENT C. SULLIVAN
First Assistant Attorney General

ELLEN L. WITT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Susan L. Garrison
Assistant Attorney General, Opinion Committee